UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6942


ROBERT KENNEY, JR.,

                    Petitioner - Appellant,

             v.

WARDEN J. ANDREWS, FCC Petersburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00133-MHL-RCY)


Submitted: October 1, 2020                                    Decided: October 13, 2020


Before NIEMEYER, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Kenney, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Kenney, Jr., appeals the district court’s order dismissing his 28 U.S.C § 2241

petitioner without prejudice for failure to comply with a court order. ∗ We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Kenney v. Andrews, No. 3:20-cv-00133-MHL-RCY (E.D. Va. May 11,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       ∗
         Because the district court dismissed Kenney’s action “for procedural reasons
unrelated to the contents of the pleadings,” we have jurisdiction over this appeal. Goode
v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015), abrogated in part on
other grounds by Bing v. Brivo Sys., LLC, 959 F.3d 605, 611-12 (4th Cir. 2020) (discussing
factors courts consider in determining whether order is final and appealable).

                                             2